Citation Nr: 0901041	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  03-24 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from July 1942 to September 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

This matter was before the Board in August 2005, and was 
remanded for further development.

In a December 2006 decision, the Board denied the veteran's 
claim, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In a June 2008 Order, 
the Court vacated the December 2006 Board decision, and 
remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he suffers PTSD as the result of 
threats and physical abuse he experienced in service.

Most of the veteran's service personnel and medical records 
could not be obtained from the National Personnel Records 
Center because they were apparently destroyed in the 1973 
fire at that facility.  Where the claimant's service medical 
records have been destroyed or lost, VA is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  These alternative forms of evidence may also include 
statements from service medical personnel; "buddy" 
certificates or affidavits; employment physical examinations; 
medical evidence from hospitals, clinics, and private 
physicians at which or by whom a veteran may have been 
treated, especially soon after service discharge; letters 
written during service; photographs taken during service; 
pharmacy prescription records; and insurance examinations.  
See M 21-1 MR, III.iii.2.E.27.

VA has not provided such notice to the veteran.  Thus, this 
case must be remanded for a corrective notice letter 
informing the veteran that most of his service medical and 
personnel records have been destroyed or lost, and advising 
him to obtain such alternative forms of evidence as those 
listed above.

Also, VA may not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or to advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(4) (2008).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

VA has not provided such notice to the veteran.  Thus, on 
remand, the corrective notice letter sent to the veteran must 
advise him that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of his stressor and 
that he may furnish this type of evidence or advise VA of 
potential sources of such evidence, in accordance with 38 
C.F.R. § 3.304(f)(4) (2008).

Furthermore, VA must assist the veteran in obtaining any 
alternative evidence necessary to substantiate his claim.  
This includes assisting the veteran in obtaining evidence 
from alternative sources identified by the veteran, as well 
as attempting to obtain any unit records that might verify 
the veteran's claimed in-service stressor, if the veteran 
provides sufficient information for the RO to be able to do 
so.

Finally, if the above development produces additional 
pertinent evidence regarding the veteran's claimed stressors, 
the RO should determine whether a new medical examination or 
opinion is necessary to make a decision on the claim and, if 
so, should provide such examination or opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b): (1) informing 
the veteran that most of his service 
medical and personnel records have been 
destroyed or lost; (2) advising him to 
obtain other forms of evidence, such 
as: lay testimony; statements from 
service medical personnel; "buddy" 
certificates or affidavits; employment 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians at which or by whom a 
veteran may have been treated, 
especially soon after service 
discharge; letters written during 
service; photographs taken during 
service; pharmacy prescription records; 
and insurance examinations; (3) 
advising him that evidence from sources 
other than his service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of his personal assault stressor, and 
that he may furnish this type of 
evidence or advise VA of potential 
sources of such evidence; and (4) 
advising the veteran that examples of 
such evidence include, but are not 
limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy; a request 
for a transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes 
of depression, panic attacks, or 
anxiety without an identifiable cause; 
or unexplained economic or social 
behavior changes.

2.	The RO should assist the veteran in 
obtaining any alternative evidence 
necessary to substantiate his claim.  
This includes assisting the veteran in 
obtaining evidence from alternative 
sources identified by the veteran, as 
well as attempting to obtain any unit 
records that might verify the veteran's 
claimed in-service stressor, if the 
veteran provides sufficient information 
for the RO to be able to do so.

3.	If the above development produces 
additional pertinent evidence regarding 
the veteran's claimed stressors, the RO 
should determine whether a new medical 
examination or opinion is necessary to 
make a decision on the claim and, if 
so, should provide such examination or 
opinion.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


